DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 03/24/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16162258.4 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, 4-9, 13-14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 08-252715 (hereafter--JP’715--) is the closest art of record.
In regards to claim 1, JP’715 discloses a grooving tool capable of grooving a rotating metallic workpiece, the tool comprising: a grooving blade (1), having at least one major surface (e.g. refer to at least one of the lateral surfaces from which damping elements 2 and 3 protrude from as per Figure 2), at least one cutting insert pocket (refer to pocket where cutting insert 5 is being disposed into as per Figures 1 and 2); and a damping arrangement (refer to damping arrangement 2 and 3) fixed (via screws 4) to the blade (1), wherein the damping arrangement projects laterally with respect to the at least one major surface of the blade (as shown in Figure 2, note how the damping arrangement 2/3 projects from the lateral surfaces) and at least one cutting insert (5) fixed to the at least one cutting insert pocket, wherein the grooving blade (1) has a maximum width (as in Figure 2, refer to the width taken from one lateral surface to the other one of the lateral surfaces) and the damping arrangement (2/3) has a maximum width (as in Figure 2, refer to the overall width taken from an outermost surface of one of the dampers 2, all the way towards the other of the outermost surfaces of the other one of the dampers 3).  Note that since the dampers project laterally from the lateral surfaces, then it is noted that the 
JP’715 fails to disclose that the width of the cutting edge is smaller than a maximum width of the blade, and wherein the maximum width of the damping arrangement is greater that the width of the cutting edge.  More specifically, note that the cutting edge of JP’715, to the contrary to what is being claimed, is larger than a maximum width of the blade.
A modification of the device of Kells to have the cutting edge is smaller than a maximum width of the blade, and wherein the maximum width of the damping arrangement is also greater that the width of the cutting edge would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722